Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 10 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kamada et al. (7,363,996). In regard to claim 1, Kamada discloses a drive train for a hybrid motor vehicle (Fig. 1, item L1), comprising a gearbox input shaft (Fig. 1, item L2), which is operably linked to a first electric machine (Fig.1, item MG1) and an internal combustion engine (Fig. 1, item 12) by a first partial drive train for torque transmission (Fig. 1, item 20) and is operably linked to a second electric machine  by a second partial drive train for torque transmission (Fig. 1, item 38), wherein the second electric machine is permanently connected to the gearbox input shaft for torque transmission (Fig. 1), and the first electric machine and the internal combustion engine can be connected in a couplable manner to the gearbox input shaft for torque transmission (Fig. 1, via item Ci).
	In regard to claim 2, Kamada discloses wherein the first electric machine and the second electric machine are arranged coaxially with one another (Figs. 1 and 5).
	In regard to claim 3, Kamada discloses wherein a switchable clutch is arranged between the second partial drive train comprising the second electric machine and the first partial drive train comprising the first electric machine and the internal combustion engine, the first electric machine and the second electric machine rotating at the same speed when the clutch is closed (Fig. 1, item Ci).
	In regard to claim 4, Kamada discloses wherein only one clutch is arranged in the drive train (Fig. 1).
	In regard to claim 5, Kamada discloses wherein the first electric machine is permanently connected to the internal combustion engine for torque transmission (Fig. 1).
	In regard to claim 7, Kamada discloses wherein a driven shaft of the first electric machine (Figs. 1 and 2, item 22) is arranged radially inside a driven shaft of the second electric machine (Figs. 1 and 5, item 32).
	In regard to claim 10, Kamada discloses wherein the drive train is configured in such a way that it allows operation in a first operating mode for purely electric power, in which the clutch is open, and only the second electric machine acts as a prime mover for the gearbox input shaft , and/or in a second operating mode for series hybrid drive system, in which the clutch is open the second electric machine acts as a prime mover for the gearbox input shaft and thePage: 5 of 7 internal combustion engine acts as a prime mover for the first electric machine to generate electrical energy, and/or in a third operating mode for parallel hybrid drive system, in which the internal combustion engine and additionally the first electric .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (7,363,996) as applied to claims 1 – 5, 7, and 10 above, and further in view of Motoyama (9,057,428). Kamada does not disclose the use of a transmission stage between a first and second electric machine and an internal combustion engine. In regard to claim 6, Motoyama discloses wherein only one transmission stage (Fig. 2, item 26) is formed between an internal combustion engine (Fig. 2, item 2) and a first electric machine, and a second electric machine (Fig. 2, items 3 and 5).
In regard to claim 8, Motoyama discloses wherein the first electric machine and the second electric machine are arranged in an axial direction on one side of the transmission stage, and the internal combustion engine is arranged in the axial direction on the other side of the transmission stage (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transmission stage of Motoyama, to the drive train of Kamada, in order to place mechanical advantage between the power sources which would also allow a designer to specify torque and RPM between the power sources.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Kamada et al. (7,363,996) disclose a drive train similar to the instant invention; however Kamada, either alone or in combination, neither discloses nor suggests a drive train for a hybrid motor vehicle comprising one side of the first electric machine is mounted in a gearbox housing, and another side thereof is mounted on the driven shaft of the second electric machine, or in that one side of the second electric machine is mounted in a gearbox housing, and another side thereof is mounted on the driven shaft of the first electric machine. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zöhrer et al. (7,661,495) disclose a drive unit for a motor vehicle with hybrid drive;
Knoblauch (8,257,214) discloses a drive train for a motor vehicle;
Hata et al. (9,227,505) disclose a hybrid vehicle driving device;
Tomo (9,623,861) discloses a hybrid vehicle;
Willmot et al. (2007/0129208) disclose a transmission system;
Houle (2012/0198962) discloses a hybrid vehicle transmission.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/               Primary Examiner, Art Unit 3618